5/24/2021                                                        Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                                      Defendant(s):
  First Listed Plaintiff:                                            First Listed Defendant:
  Ana Fuentes ;                                                      KM-TEH Realty 1, LLC ;
  1 Citizen of This State;                                           2 Citizen of Another State;
  County of Residence: Jackson County                                County of Residence: Outside This District

  Additional Plaintiff(s):                                           Additional Defendants(s):
  Pedro Lopez ;                                                      Stoneybrook South Apartments, LLC ;
  1 Citizen of This State;                                           2 Citizen of Another State;

  Kelvin Lopez ;
  1 Citizen of This State;

  Tannett Washington ;
  1 Citizen of This State;

  Tiyonna Watkins ;
  1 Citizen of This State;

  Chris Walter ;
  1 Citizen of This State;


  County Where Claim For Relief Arose: Jackson County

  Plaintiff's Attorney(s):                                           Defendant's Attorney(s):
  Gregory Leyh (Ana Fuentes)                                         Mayer Klein ( KM-TEH Realty 1, LLC)

  104 NE 72nd Street, Suite A                                        231 South Bemiston Avenue, #11, #1111
  Gladstone, Missouri 64118                                          Saint Louis, Missouri 63105
  Phone: 816-283-3380                                                Phone: 3147258000
  Fax:                                                               Fax:
  Email: gleyh@leyhlaw.com                                           Email:



  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: 1 Citizen of This State
       Defendant: 2 Citizen of Another State
                       Case 4:21-cv-00356-DGK Document 1-2 Filed 05/24/21 Page 1 of 2
                                                                                                                                                 1/2
5/24/2021                                                                         Missouri Western Civil Cover Sheet



  Origin: 2. Removed From State Court
       State Removal County: Andrew County
       State Removal Case Number: 2116-CV07328
  Nature of Suit: 190 All Other Contract Actions
  Cause of Action: Breach of contract
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands): $276,000
       Jury Demand: Yes
       Related Cases: Is NOT a refiling of a previously dismissed action



  Signature: /s/ Mayer S. Klein

  Date: 5/24/2021
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                            Case 4:21-cv-00356-DGK Document 1-2 Filed 05/24/21 Page 2 of 2
                                                                                                                                                                                2/2
